130 Ga. App. 253 (1973)
203 S.E.2d 301
WILSON
v.
CITY OF WAYCROSS.
48759.
Court of Appeals of Georgia.
Submitted November 8, 1973.
Decided November 16, 1973.
Brooks E. Blitch, III, Ben T. Willoughby, for appellants.
Bennett, Pedrick & Bennett, J. Edmund Pedrick, Wilson G. Pedrick, for appellee.
EBERHARDT, Presiding Judge.
CPA § 6 (b) (Code Ann. § 81A-106 (b)), providing for extensions of time under certain circumstances, by its own terms applies only to an act required or allowed to be done by the Civil Practice Act, a notice given thereunder, or order of the court, and does not apply to periods of time which are definitely fixed by other statutes such as the time for filing the notice of appeal as provided for by Code Ann. § 6-803. Buckhead Doctors' Bldg., Inc. v. Oxford Finance Corp., 116 Ga. App. 503, 504 (3b) (157 SE2d 767). Accord: Davis v. United States F. & G. Co., 119 Ga. App. 374 (167 SE2d 214); Hollis v. Williams, 123 Ga. App. 82 (179 SE2d 559). Accordingly where the time had expired for the taking of appeals from the condemnation awards of the special master as provided for by Code Ann. § 36-614a, the Superior Court did not err in denying condemnees' "motions for leave to appeal" attempting to set up, as the "excusable neglect" provided for by CPA § 6 (b 2) (Code Ann. § 81A-106 (b 2)), failure of communication between counsel for condemnees and the clerk of the superior court as to the time of filing of the special master's awards. Cf. Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530); Jordan v. Caldwell, 231 Ga. 226; Bragg v. Bragg, 225 Ga. 494 (170 SE2d 29).
Moreover, this was a special master proceeding for condemnation of land, and under Ga. L. 1957, pp. 387, 394 (Code Ann. § 36-612a) it is provided that "The award of the special master shall be filed with the clerk of the superior court of the county where the property is situated or the franchise sought to be condemned is exercised, within three days from the date of such hearing, shall become a part of the proceedings in said matter ..." This is notice as a matter of law to all of the parties and their counsel that the award will be filed within the required time and that an attempt to appeal the matter to a jury in the superior court coming more than 10 days after its filing, as is provided by Ga. L. 1957, pp. 378, 396 (Code Ann. § 36-614a), comes too late. It does not avail that counsel for condemnees resided in another county, or that he obtained inaccurate information as to when the award *254 was filed.
Judgment affirmed. Pannell and Stolz, JJ., concur.